DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The 6 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of parent U.S. Patent No. 10,528,830.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application are generic to all that is recited in claims of the parent U.S. Patent Nos. 10,528,830.  The following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 10,528,830.

Instant Application
Patent Application No. 10,528,830
1. A system for remote monitoring of a space, the system comprising: 

a sensor configured to collect image data of at least a part of a human in the space; and 

a processor in communication with the sensor, the processor to detect from the image data an unsafe state in real time and to generate a signal to send a portion of the image data to a remote device, said portion relating to the unsafe state.
1. A system for remote monitoring of a driver, the system comprising: 

a sensor configured to obtain image data of at least part of the driver; and 

a processor in communication with the sensor, the processor to detect from the image data an unsafe driver's state event in real time and to generate a signal to send to a remote device a live stream of images capturing relating to the driver's unsafe state event.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over David S. Breed (US 8,725,311) in view of Yamamoto et al. (US 2012/0250944).

Consider Claim 1 (and corresponding method Claim 11), Breed discloses “A system for remote monitoring of a space” (Breed, Column 8, lines 24-37, where a method for monitoring of occupants of a vehicle is disclosed), “the system comprising: 
a sensor configured to collect image data of at least a part of a human in the space” (Breed, Column 31, lines 50-52, where a camera is disclosed to take images of the interior of a compartment, including the face of a driver); “and 
a processor in communication with the sensor” (Breed, for example, the processor recited in Column 8, line 34 or Column 10, line 12), “the processor to detect from the image data an unsafe state in real time” (Breed, Column 10, lines 1-9, where it is disclosed that the driver unsafe behavior can be detected optically with pattern recognition software).  Although Breed discloses forwarding the images to a remote monitoring site (Breed, Column 31, lines 58-67), it does not explicitly disclose “to generate a signal to send a portion of the image data to a remote device, said portion relating to the unsafe state.”  However, in an analogous field of endeavor, Yamamoto discloses that when a processor determines a subject is in an abnormal state, then the processor will send a notification of an abnormal state and if an image of the situation is requested, then the image of the abnormal state of the person is also transmitted (Yamamoto, Paragraphs [0105]-[0108]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Breed with Yamamoto to generate a signal of abnormal/unsafe state of a monitored person and transmit it to a remote site.  One of ordinary skill in the art could have combined the elements in the manner explained above using known interface and/or programming techniques recited 

Consider Claim 2, the combination of Breed and Yamamoto discloses “The system of claim 1 wherein the space comprises a cabin of a vehicle” (Breed, Column 31, lines 50-52, where interior of a passenger compartment is being monitored).

Consider Claim 3, the combination of Breed and Yamamoto discloses “The system of claim 1 wherein the space comprises a room” (Yamamoto, Fig. 8, where the monitoring is within the living room).

Consider Claim 5, the combination of Breed and Yamamoto discloses “The system of claim 1 wherein the processor is to detect the unsafe state based on biometric parameter values of the human, the biometric parameter values derived from the image data” (Breed, Column 2, lines 48-52, where biometric parameters, such as head movement, yawning, and blinking is disclosed to be detected via the video camera).

Consider Claim 6, the combination of Breed and Yamamoto discloses “The system of claim 5 wherein the biometric parameters comprise one or more of: body part (Breed, Column 2, lines 48-52, where head movement is disclosed to be detected via the video camera).

Consider Claim 7, the combination of Breed and Yamamoto discloses “The system of claim 1 wherein the processor is part of an already existing vehicle processor” (Breed, Column 10, lines 1-19, disclose the processor and some of the functions that the processor along with the memory and related algorithm are capable to perform.  In addition, it is disclosed that the residing program may be uploaded via wired or wireless link, therefore, the processor may be any processor including the ones used to perform other functions of the vehicle).

Consider Claim 8, the combination of Breed and Yamamoto discloses “The system of claim 1 comprising a location tracker to provide location coordinates which correspond to the image data” (Breed, Column 12, line 8, where a GPS is being disclosed, which may be used as a tracker to send out the coordinates of the vehicle at any time).

Consider Claim 9, the combination of Breed and Yamamoto discloses “The system of claim 1 comprising a user input unit to accept input from a user and to generate the signal to send a portion of the image data to a remote device based on the input from the user” (Yamamoto, Fig. 11:S11, where a request for image transfer is being disclosed).

(Breed, Column 31, lines 50-52, where interior of a passenger compartment is being monitored.  Also, Column 14, lines 47-51 disclose sensors for the driver and the passenger alike).

Consider Claim 13, the combination of Breed and Yamamoto discloses “The method of claim 11 comprising sending the portion of the image data to the remote device based on a correspondence between the sensor and the remote device” (Yamamoto, Fig. 11: S10 through S12, the transfer of image based on the request from a remote site).

Consider Claim 14, the combination of Breed and Yamamoto discloses “The method of claim 11 comprising: storing the portion of the image data in a database; and enabling analysis of the image data from the database by an external user” (Breed, Column 31, lines 53-56, where an image may be stored in the memory and analyzed in case of an event).

Consider Claim 15, the combination of Breed and Yamamoto discloses “The method of claim 13 wherein the image data comprises real time image data of at least part of the human” (Breed, Column 31, lines 50-52, where the interior of a cabin of the vehicle with the face of the driver is being imaged).

(Yamamoto, Paragraphs [0105]-[0108])).
  
Consider Claim 17, the combination of Breed and Yamamoto discloses “The method of claim 16 comprising detecting the unsafe state based on biometric parameter values of the human, the biometric parameter values derived from the image data” (Breed, Column 2, lines 48-52, where biometric parameters, such as head movement, yawning, and blinking is disclosed to be detected via the video camera).

Consider Claim 18, the combination of Breed and Yamamoto discloses “The method of claim 15 wherein the portion of image data comprises image data correlating to the unsafe state and location coordinates which correlate with the image data” (Breed, Column 10, lines 1-9, where the location system and image of the position of the vehicle onto the road reveals unsafe state of the driver).

Consider Claim 19, the combination of Breed and Yamamoto discloses “The method of claim 11 comprising receiving the signal of an unsafe state from a user 20input device” (Yamamoto, Fig. 11:S11, where a request for image transfer is being disclosed).

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over David S. Breed (US 8,725,311) in view of Yamamoto et al. (US 2012/0250944) and in further view of Chul-Hyun Park (US 2015/0181171).

Consider Claim 4, the combination of Breed and Yamamoto does not explicitly disclose “The system of Claim 1 wherein the space comprises an outdoor space.”  However, in an analogous field of endeavor, Park discloses use of outdoor cameras and monitor the outside of an area (Park, Paragraph [0047]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the combination of Breed and Yamamoto with Park to monitor an outdoor area.  One of ordinary skill in the art could have combined the elements in the manner explained above using known interface and/or programming techniques recited in Breed, Yamamoto, and Park, and the results would have been predictable; thus, the combination would yield an outdoor monitoring system that determines the unsafe behavior of a person based on acquiring of image data.  Therefore, it would have been obvious to combine Breed, Yamamoto, and Park to obtain the invention recited in Claim 4.

Consider Claim 10, the combination of Breed, Yamamoto, and Park discloses “The system of claim 1 wherein the remote device is configured to display the portion 19of image data substantially in real-time” (Park, Paragraph [0092]).


Consider Claim 20, the combination of Breed, Yamamoto, and Park discloses “The method of claim 11 comprising, based on the signal of an unsafe state, sending a portion of the image data to a remote device configured to display the portion of image data in substantially real-time and to a remote device configured to store the portion of image data for later use” (Park, Paragraph [0092]; also Breed, Column 31, lines 55-57, where the image data is stored for later use or in case of an event).

 





Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  DeRuyck et al. (US 2016/0046298).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662